TRACY COLE, TALEAVIA COLE, TAHUDAH COLE, TRISTIANA WALLS, KATHRYN
KNOWLTON, DANA McCORMICK, ANDREW AARON, KAMILA AHMED, ROBERT
AGNEW, ISIAH BALDWIN, JACQUELINE BOGENBERGER, LAVITA BOOKER,
REBECCA BURRELL, RAINE CICH, KHALIL COLEMAN, STEVEN CONKLIN, LAURYN
CROSS, RACHEL DULAY, ANNE DELESSIO-PARSON, ERIK FANNING, JESSICA
FENNER, JILL FERGUSON, BREON FOSTER, JOANNA GEISLER, CHRISTINE GROPPI,
GAIGE GROSSKREUTZ, JOSEPH HAYES, PERCY HAYES, DESTINEY JONES, ADANTE
JORDAN, MARY KACHELSKI, SEAN KAFER, JOEY KOEPP, JOHN LARRY, ALEX
LARSON, SONORA LARSON, HOLLY LAVORA, LAZARITO MATHEU, VAUN MAYES,
MOLLY NILSSEN, SHAWN PAGE, CARMEN PALMER, (JUVENILE) PALMER 1,
(JUVENILE) PALMER 2, LEAH PORTER, AIDALI RIVERA, WILLIAM RIVERA, HECTOR
RODRIGUEZ, JOSE HERNANDEZ RAMIREZ, OSCAR CONCEPCION RODRIGUEZ,
ROSALIND ROGERS, NATHAN SABEL, WILLIAM SCHROEDER, MADELIENE
SCHWEITZER, MARIAH SMITH, PETER SPARKS, TIFFANY STARK, ANGEL VEGA,
CHRISTINA VITOLO-HADDAD, GABRIELLA VITUCCI, OSCAR WALTON, JAYDEN
WELCH, BRITTA WELCH, SUZANNE WELLS, BRANDON WILBORN, TRISHA WILSON,
KATELYN WOJNAR, SONJA WORTHY, and MEMBERS OF THE PEOPLE’S
REVOLUTION, AN UNINCORPORATED ENTITY, hereinafter referred to as (TPR), on behalf
of themselves and all others similarly situated,


       Plaintiffs.

       v.                                                  Case No. 20 CV 01660

CITY OF WAUWATOSA, CITY OF WAUWATOSA CHIEF OF POLICE BARRY WEBER,
in his official capacity, DENNIS McBRIDE, in his official and individual capacity, DOMINICK
RATKOWSKI, in his official capacity, GEORGE SCHIMMEL, in his official capacity,
LUKE VETTER in his official capacity, JEFFREY FARINA, in his official capacity, JOSEPH
ROY, in his official capacity, JOSEPH LEWANDOWSKI, in his official capacity, MARTIN
KECK, in his official capacity, SHANE WRUCKE, in his official capacity, KATHY CAUSIER,
in her official capacity,
AND JOHN DOES OFFICERS in their official capacities,

       Defendants.



     2nd NOTICE OF ERRATA for the CORRECTED 3rd AMENDED COMPLAINT



       Plaintiffs respectfully submit this errata to their Third Amended Complaint, which was

filed on August 21, 2021 and corrected on August 30, 2021 for formatting errors, in order to



                                                                                                1

            Case 2:20-cv-01660-NJ Filed 09/08/21 Page 1 of 3 Document 55
correct an inadvertent subtraction of claims from the 2nd Amended Complaint as filed by

Plaintiffs on March 5, 2021. In filing this notice today, there are no substantive changes from the

2nd Amended Complaint, and to which Defendants already responded on April 16, 2021.

       Specifically, the re-inserted Claims here are identical in form and substance and

correspond in number as below:

                  2nd Amended Complaint             Is inserted in 3rd Amended

                  Claim Number:                     Complaint as Claim No.:

                  9                                 11

                  10                                12

                  12                                13

                  13                                14

                  14                                15

                  15                                16



       Plaintiffs have inserted the above, appropriately continuing the paragraph numbers of the

allegations and claims to properly reflect the correct number and have renamed the Claims to

properly reflect their position of claims. Plaintiffs are concurrently filing a corrected Third

Amended Complaint that corrects these mistakes and makes no other changes.


       Respectfully submitted this 8th day of September, 2021.


s/ Kimberley Cy. Motley
State Bar No.: 1047193
2206 Bonnie Butler Way
Charlotte, North Carolina 28270
Email : kmotley@motleylegal.com
Telephone : (704) 763-5413

                                                                                                  2

           Case 2:20-cv-01660-NJ Filed 09/08/21 Page 2 of 3 Document 55
E. Milo Schwab
Ascend Counsel, LLC
2401 S. Downing Street
Denver, CO 80210

Kathryn Knowlton
State Bar No.: 1032814
7219 West Center Street
Wauwatosa, WI 53210-1126




                                                                        3

         Case 2:20-cv-01660-NJ Filed 09/08/21 Page 3 of 3 Document 55
